Case 2:18-cv-00469-JES-UAM Document 20 Filed 03/26/19 Page 1 of 1 PageID 83




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 MELISSA GRAHAM,                                      CASE NO.: 2:18-cv-00469-JES-CM

        Plaintiff,

 vs.

 MEDICREDIT, INC.,

        Defendant.
                                              /

                                 NOTICE OF SETTLEMENT

       COMES NOW, Plaintiff, MELISSA GRAHAM (“Plaintiff”), by and through undersigned

counsel, and hereby files this Notice of Settlement, and states that Plaintiff and Defendant,

MEDICREDIT, INC., have come to an amicable settlement agreement.

Date: March 26, 2019


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 26th day of March, 2019, I electronically filed the
foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties either via transmission
of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for
those counsel or parties who are not authorized to receive electronically Notices of Electronic
Filing.

                                             /s/ Christopher W. Boss
                                             Christopher W. Boss, Esq.
                                             FL Bar No.: 13183
                                             Boss Law
                                             cpservice@protectyourfuture.com
                                             9887 4th Street N., Suite 202
                                             St. Petersburg, FL 33702
                                             Phone: (727) 471-0039
                                             Fax: (888) 449-8792
                                             Counsel for Plaintiff


                                                  1
